Citation Nr: 1451428	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection and a 10 percent rating for peripheral neuropathy of the right lower extremity, effective January 16, 2008, and granted service connection and a 10 percent rating for peripheral neuropathy of the left lower extremity, effective January 16, 2008.  By this decision, the RO also denied service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  The case was later transferred to the VA Regional Office (RO) in Indianapolis, Indiana.  

In July 2010, the Veteran appeared at a personal hearing at the RO. A transcript of the hearing is in the Veteran's claims file.

A November 2010 RO decision increased the rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity to 20 percent, effective May 19, 2009, and increase the rating for his service-connected peripheral neuropathy of the left lower extremity to 20 percent, effective May 19, 2009.  

In November 2012 statements, the Veteran's representative expressly withdrew the Veteran's claims for initial higher ratings for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  Therefore, those issues are no longer on appeal.

In August 2014, the Veteran raised issues of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure; entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus; entitlement to an increase in a 20 percent rating for diabetes mellitus with erectile dysfunction; and entitlement to an increased (compensable) rating for bilateral hearing loss.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus with erectile dysfunction.  He is also service-connected for peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; bilateral hearing loss, and for tinnitus.  The Veteran contends that he has hypertension that is related to service, to include as due to Agent Orange exposure, or, more specifically, that is related to his service-connected diabetes mellitus.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  

Post-service private and VA treatment records show treatment for disorders including hypertension.  

An August 2008 VA diabetes mellitus examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses included hypertension.  The examiner commented that although with mere speculation, he could say that the Veteran's hypertension was related to his diabetes mellitus, type 2.  

The Board observes that the VA examiner's opinion is contradictory.  The examiner indicated that Veteran's hypertension was related to his diabetes mellitus, type 2, but stated that his opinion was based on mere speculation.  Additionally, the examiner did not address whether the Veteran's hypertension was directly related to his period of military service, to include Agent Orange exposure.  Further, the examiner did not specifically indicate whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

The Board also notes that in statements and testimony on appeal subsequent to the August 2008 VA diabetes mellitus examination report, the Veteran and his spouse, who is nurse, indicated that his hypertension had been aggravated by his service-connected diabetes mellitus.  She asserted that the Veteran's hypertension was harder to treat and control as a result of his service-connected diabetes mellitus with erectile dysfunction.  

In light of the deficiencies with the March 2012 VA hypertension examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for hypertension.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, in an August 2014 statement, the Veteran essentially indicated that records from Dr. C. Verhagen (a private physician) should be requested because he had treated the Veteran for hypertension and diabetes mellitus for many years.  Additionally, the same statement indicated that the Veteran had an appointment with Dr. Jetty in August 2014 for cardiovascular concerns.  As these records may be relevant to the pending hypertension claim, they should also be requested on remand.  Finally, the August 2014 statement indicated that the Veteran continued to receive care at the Marion VA.  Any outstanding pertinent treatment records should be requested as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Veteran was last issued a supplemental statement of the case addressing the issue of entitlement to service connection for hypertension in November 2010.  Subsequently, additional medical evidence was submitted.  The Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, on remand, this evidence must be considered by the RO.  38 C.F.R. 20.1304 (2012); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary releases, obtain copies of the Veteran's reported treatment for hypertension and diabetes mellitus from Dr. C. Verhagen and Dr. Jetty, which are not already in the claims folder, and dated since December 2009.  

2.  Ask the Veteran to identify all other medical providers who have treated him for hypertension since December 2009.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Obtain any outstanding relevant VA treatment records and associate them with the Veteran's claims file.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' hypertension is etiologically related to or had its onset during his period of service.  The examiner must specifically indicate whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) related to his presumed in-service Agent Orange exposure.  A response that hypertension is not an Agent Orange presumptive condition is not a sufficient answer.

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus with erectile dysfunction caused or aggravated his hypertension.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  The examiner must address BOTH causation and aggravation or the opinion will be deemed inadequate for adjudication purposes.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


